Citation Nr: 1035323	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of small bone donor site, right iliac crest (hip) 
associated with left hemifacial microsomia with lymphedemia and 
both pre- and in-service surgical procedures, including 
osteotomies with a bone graft.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for dental 
condition associated with left hemifacial microsomia with 
lymphedemia and both pre- and in-service surgical procedures, 
including osteotomies with a bone graft from the right iliac 
crest.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for left hemifacial 
microsomia with lymphedemia and both pre- and in-service surgical 
procedures, including osteotomies with a bone graft from the 
right iliac crest. 




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Oakland, California, 
that denied entitlement to service connection for the right hip 
disorder, and determined that new and material evidence had not 
been received to reopen the claims associated with dental 
surgical procedures.

During the processing of the Veteran's appeal, a decision review 
officer, in a September 2007 rating decision, granted entitlement 
to service connection for Cranial Nerve VII paresthesia 
associated with the in-service surgical procedure with a 10 
percent rating, effective July 2007.

The Veteran appeared at a Travel Board hearing in July 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

The September 2007 statement of the case that suggests the 
decision review officer in fact reopened the Veteran's claims and 
denied them on the merits after additional development, to 
include a VA examination, and a de novo review.  See 38 C.F.R. 
§ 30159(c)(4)(iii) (2009).  Nonetheless, it is the Board's 
jurisdictional responsibility to determine whether it was proper 
to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Further, even where the RO reopens a claim and a medical 
examination is conducted, the Board may still decide not to 
reopen the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Thus, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement to 
service connection on the merits.

The issues of entitlement to service connection for 
chronic headaches and entitlement to service connection 
for an eye disorder, both associated with in-service and 
postsevrice surgical procedures, including osteotomies 
with a bone graft, have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action. 

The new and material evidence claims are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows the right hip does not 
manifest active chronic disabling residuals at the bone donor 
site.




CONCLUSION OF LAW

Disabling post-operative residuals of small bone donor site, 
right hip, associated with left hemifacial microsomia with 
lymphedemia and both pre- and in-service surgical procedures, 
including osteotomies with a bone graft, were not incurred or 
aggravated in-service, and were not caused or aggravated by a 
service connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in April 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
The letter was content-compliant, except for adequate notice of 
how disability ratings and effective dates are assigned in the 
event service connection is granted.  That omission was not, 
however, prejudicial to the Veteran, however, as the Board denies 
the appeal in the decision below.  As a result, any issue related 
to how disability ratings and effective dates are determined is 
moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Thus, the error is harmless.  See Shinseki v. 
Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  While the Veteran may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to participate 
in the adjudication of the claims by the presentation of 
pertinent evidence and testimony.  See Washington v. Nicholson, 
21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).



Analysis

As suggested by the issues listed on the cover sheet, the Veteran 
underwent surgery during his active service to reconstruct or 
correct a facial birth defect that existed prior to service.  As 
a result of the reconstruction process, a piece of bone from the 
right hip iliac crest was harvested and grafted into the 
Veteran's jaw.

At an August 2005 VA bones examination the Veteran reported 
occasional discomfort in the area of the bone donor site, but he 
has no loss of sensation, groin pain, or buttock pain.  He also 
noted that he walked without discomfort.  He used aspirin on 
occasion for discomfort.  The examiner noted the Veteran 
presented in a wheelchair due to a left foot problem associated 
with his nonservice-connected diabetes.  It is that disability 
that limited his disability and not his hip.  Physical 
examination of the pelvis revealed a well-healed, nontender, 
oblique scar over the left iliac crest laterally that measured 3 
and 1/8 inches.  Sensation was entirely intact about it, and 
there was no tenderness to palpation over the iliac crest.  
Physical examination of the hips revealed a full range of hip 
motion bilaterally.  Straight leg raising was to 60 degrees 
bilaterally.  The examiner could not test the Veteran's ability 
to walk because of his left foot.  Pelvic and hip X-rays were 
within normal limits.  They showed no evidence of an area of bone 
graft removal.  The examiner noted that the x-rays of the 
Veteran's pelvis, and particularly the right iliac wing, 
essentially were within normal limits.  The diagnosis was status 
post-removal of small bone graft from the right iliac crest with 
no significant residuals.  The examiner noted the Veteran's 
complaints of occasional discomfort but opined that physical 
examination and x-ray examination revealed no significant 
residuals.  The Veteran had no significant limitations secondary 
to the removal of the small bone graft from the right iliac 
crest.

Although the Veteran noted at the hearing that his right hip and 
the surgical scar were still painful and tender, clinical 
examination did not confirm his subjective complaints.  The 
Veteran is fully competent to report whether an area of one's 
body is tender or painful.  See 38 C.F.R. § 3.159(a)(2).  The 
Board also notes the fact he served as a medic during his active 
service.  These factors notwithstanding, however, the Board may 
reasonably infer that, were the hip or residual surgical scar 
chronically tender or painful, palpation and other clinical 
examination techniques would have revealed it.  As a result, the 
Board accords the greater weight to the observations of the 
examiner and objective findings of the clinical examination.

In any event, there must be an underlying diagnosed disorder for 
service connection to attach.  With regard to the first 
evidentiary showing, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly 
§ 310).  In the absence of proof of present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  "Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Moreover, while the Veteran clearly has a scar, there is 
no objective evidence that the scar, which is in an unexposed 
area, itself is disabling.

Therefore, the Board is constrained to find the preponderance of 
the evidence is against the claim, as the preponderance shows no 
currently diagnosed right hip disorder.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for post-operative residuals of 
small bone donor site, right iliac crest associated with left 
hemifacial microsomia with lymphedemia and both pre- and in-
service surgical procedures, including osteotomies with a bone 
graft, is denied.



REMAND

Although the RO decision review officer reopened the Veteran's 
claims, the April 2005 VCAA notice letter did not comply with the 
notice required to reopen a claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Since the Board still must determine if new and 
material evidence has in fact been received, content-compliant 
VCAA notice should be provided while the case is on remand.

Review of the claims file leaves the Board unconvinced that all 
of the Veteran's service treatment and dental records have been 
obtained and are of record.  Indeed, that appears to have been 
the case prior to the June 1987 rating decision that determined 
the Veteran's preexisting facial defect was not aggravated or 
made worse by the surgery in 1980.  The dental and other 
examiners who examined the Veteran and reviewed the claims file 
in 1986 and 1987, each noted the absence of records and x-rays of 
the Veteran's pre-corrective surgical state.  The Board notes no 
evidence in the claims file that the RO, in either 1986 or 2005, 
endeavored to obtain any inpatient or clinical records associated 
with the Veteran's in-service surgery.  There are documents that 
tend to corroborate the Veteran's testimony that he was 
hospitalized at Fitzsimons Army Medical Center at times between 
January 1980 and July 1980.  Additionally, he reports being 
hospitalized at a Reynolds Army Community Hospital at Ft. Sill, 
Oklahoma, and at William Beaumont Army Medical Center at Fort Sam 
Houston, Texas.  His inpatient treatment reportedly included care 
for multiple infections.  Thus, additional efforts to obtain 
these records are in order.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation of why his prior claims were 
denied, and notice of the information or 
evidence needed to reopen them, to include 
notice of how a disability rating and 
effective date for the claims on appeal if 
granted.

2.  Thereafter, the AMC/RO must ask the 
National Personnel Records Center to 
ascertain if there are any inpatient or 
clinical records extant, to include panarex 
and/or other dental x-rays, and dental 
impressions, associated with the Veteran for 
facial and dental surgery and other inpatient 
treatment during the period 1979 to 1981 at 
Reynolds Army Hospital, Ft. Bliss, Texas; 
Beaumont Army Hospital, Ft. Sam Houston, 
Texas; and, Fitzsimmons Army Medical Center, 
Colorado.  The AMC/RO shall also ensure that 
all pertinent records related to the Veteran 
generated by the facility at Palo Alto, CA, 
have been obtained.  All efforts to obtain 
these records should be documented.  Any 
required releases or authorization should be 
obtained from the Veteran.

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.

4.  Then review the Veteran's claims de novo in 
light of any additional evidence obtained.  
If either claim is not granted to his 
satisfaction, send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required 


on his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


